Citation Nr: 1820499	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from April 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board previously considered this matter in May 2016 and remanded the issue of entitlement to service connection for hearing loss in order to obtain an addendum opinion.  Pursuant to those remand directives, VA obtained a supplemental medical opinion in August 2016 and returned the claim to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must again remand this matter in order to allow VA to fulfill its duty to assist the Veteran in the development of his claim.

As indicated above, VA obtained an addendum medical opinion in August 2016 in order to clarify the etiology of the Veteran's bilateral hearing loss.  In that opinion, the examiner ultimately concluded that the Veteran's hearing loss was not due to service.  The examiner explained that the delayed onset of the objective medical evidence documenting the Veteran's hearing loss indicated that the Veteran's hearing loss was not caused by service.  In support of this opinion, the examiner also reported that there was no record of complaint or treatment of hearing loss in the Veteran's service treatment records.  However, as the Veteran's representative indicated in a September 2014 statement, the Veteran did seek treatment for left ear hearing loss in September 1965.

For a medical opinion to be adequate, it must be based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  As the examiner who completed the August 2016 addendum opinion appears to have come to her conclusion based on an inaccurate understanding of the Veteran's service treatment records, the Board finds that it is inadequate and must return it for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, obtain an addendum medical opinion from a qualified medical professional to determine the etiology of the Veteran's bilateral hearing loss.  The examiner is to be provided a complete copy of the claims file and should note review of the record in the examination report.  The examiner is asked to provide an opinion and complete rationale regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss arose in or is otherwise etiologically related to his active duty service.  In responding to this directive, the examiner is asked to specifically comment on the September 1965 in-service report of left ear hearing loss.

3.  After ensuring compliance with the directives above, conduct any other developmental actions deemed necessary or raised by the record.

4.  Finally, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate period to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




